DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to communication received on 07/15/2019.
Claims 1 and 10 have been amended via Examiner’s amendment.
Claims 6 and 12 have been canceled via Examiner’s amendment.
Claims 1-5, 7-11 and 13-14 are currently pending.
Claims 1-5, 7-11 and 13-14 are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/16/2019 is acknowledged by the examiner and the cited references have been considered except where lined through in the examination of the claims.

Drawings
The applicant’s replacement drawings submitted on 08/12/2019, are acceptable for examination purposes.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit configured to receive…” “a Calculation Manager object configured to receive…”, “a Calculation Manager Extension object configured to identify…”, “a Workflow Run object configured to cause…” and “a Changed Event object configured to detect…” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
William Allison (Reg. # 71,181) on 07/30/2021 to place the application in condition for allowance. 

The application has been amended as follows: 
In the Claims:
	Claims 1 and 10 have been amended via Examiner’s amendment.
	Claims 6 and 12 have been canceled via Examiner’s amendment.

This list of claims will replace all prior versions, and listings, of claims in the application:
 
List of the Claims: 

1. (Currently Amended) A system for managing a geomechanical workflow of a geomechanics application in a computer system connected to a computer network, the geomechanical workflow comprising a series of calculations for performing an action with respect to a geomechanical feature, the system comprising:
a geomechanical data source including one or more sensors configured to measure geomechanical data characterizing one or more aspects of the geomechanical feature; and
a client computer system communicatively coupled to the geomechanical data source via the computer network, the client computer system including:

a memory configured to store a plurality of program codes, and
a hardware processor configured to execute one or more of the plurality of program codes, which when executed cause the hardware processor to implement a geomechanical workflow control module, the geomechanical workflow control module comprising:
a first set of program codes for instantiating a Calculation Manager object configured to receive an indication of a first changed event in the geomechanical data triggering a reconstruction of the geomechanical workflow, to identify one or more first geomechanical calculations depending from the first changed event and one or more second geomechanical calculations depending from the one or more first geomechanical calculations, and to reconstruct the geomechanical workflow such that the geomechanical workflow includes each of the first and second geomechanical calculations,
a second set of program codes for instantiating a Calculation Manager Extension object configured to identify one or more third geomechanical calculations depending from the first changed event, the one or more third geomechanical calculations different from each of the first and second geomechanical calculations, wherein the reconstructed geomechanical workflow further includes the one or more third geomechanical calculations, 
wherein each of the first and second geomechanical calculations represents a geomechanical calculation unique to the Calculation Manager object, and each of the third geomechanical calculations represents a geomechanical calculation unique to the Calculation Manager Extension object, and
a third set of program codes for instantiating a Workflow Run object configured to cause the hardware processor to execute the reconstructed geomechanical workflow, Docket No.: 502380-US-1/047079-616FO1lUSwherein each of the first, second, and third sets of program codes is stored in the memory.  
2. (Original) The system according to claim 1, wherein the Calculation Manager object is further configured to assign a priority to each of the first and second geomechanical calculations and to reconstruct the geomechanical workflow such that the geomechanical workflow includes each of the first and second geomechanical calculations in an order determined according to the assigned priority, such that the hardware processor executes each of the first and second geomechanical calculations in the determined order.  
3. (Original) The system according to claim 2, wherein the Calculation Manager Extension object further configured to assign a priority to each of the third geomechanical calculations, and the Calculation Manager object is further configured to reconstruct the geomechanical workflow such that the geomechanical workflow includes each of the first, second, and third geomechanical calculations in an order determined according to the assigned priority, such that the hardware processor executes each of the first, second, and third geomechanical calculations in the determined order.  

5. (Original) The system according to claim 1, wherein the geomechanical workflow control module further comprises a fourth set of program codes for instantiating a Changed Event object configured to detect the first changed event in the geomechanical data and to provide the indication of the changed event to the Calculation Manager object, the fourth set of program codes stored in the memory.  
6. (Canceled) 
7. (Original) The system according to claim 1, wherein the Calculation Manager Extension objectDocket No.: 502380-US-1/047079-616FO1lUS is further configured to detect a second changed event in the geomechanical data triggering a reconstruction of the geomechanical workflow, the second changed event different from the first changed event, to identify one or more fourth geomechanical calculations depending from the second changed event, the one or more fourth geomechanical calculations different from each of the first, second, and third geomechanical calculations, and to notify the Calculation Manager object of the one or more fourth geomechanical calculations, the reconstructed geomechanical workflow further including the one or more fourth geomechanical calculations.  
8. (Original) The system according to claim 7, wherein the second changed event is undetected by the Calculation Manager object.  

10.  (Currently Amended) A system for managing a geomechanical workflow of a geomechanics application in a computer system connected to a computer network, the geomechanical workflow comprising a series of calculations for performing an action with respect to a geomechanical feature, the system comprising:
a geomechanical data source including one or more sensors configured to measure geomechanical data characterizing one or more aspects of the geomechanical feature; and 
a client computer system communicatively coupled to the geomechanical data source via the computer network, the client computer system including: 
a communication unit configured to receive the geomechanical data from the geomechanical data source via the computer network, 
a memory configured to store a plurality of program codes, and 
a hardware processor configured to execute one or more of the plurality of program codes, which when executed cause the hardware processor to implement a geomechanical workflow control module, the geomechanical workflow control module comprising: 

a second set of program codes for instantiating a Calculation Manager Extension object configured to receive an indication of a second changed event in the geomechanical data triggering a reconstruction of the geomechanical workflow, the second changed event different from the first changed event, to identify one or more third geomechanical calculations depending from the second changed event, and to reconstruct the geomechanical workflow such that the geomechanical workflow includes each of the first, second, and third geomechanical calculations, 
wherein each of the first and second geomechanical calculations represents a geomechanical calculation unique to the Calculation Manager object, and each of the third geomechanical calculations represents a geomechanical calculation unique to the Calculation Manager Extension object, and 
a third set of program codes for instantiating a Workflow Run object configured to cause the hardware processor to execute the reconstructed geomechanical workflow, 

11. (Original) The system according to claim 10, wherein the Calculation Manager object is further configured to assign a priority to each of the first and second geomechanical calculations, and the Calculation Manager Extension object is further configured to assign a priority to each of the third geomechanical calculations and to reconstruct the geomechanical workflow such that the geomechanical workflow includes each of the first, second, and third geomechanical calculations in an order determined according to the assigned priority, such that the hardware processor executes each of the first, second, and third geomechanical calculations in the determined order.  
12. (Canceled)  
13. (Original) The system according to claim 10, wherein the second changed event is undetected by the Calculation Manager object.  
14. (Original) The system according to claim 10, wherein operation of the Calculation ManagerD~ocket No.: -502380-US-1/047079-616FO1US object implements core application logic of the geomechanics application, and operation of the Calculation Manager Extension object implements application logic of an add-in module inaccessible to the Calculation Manager object.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited prior arts taken alone or in combination fail to teach, in combination with other claimed limitations, “a Calculation Manager object configured to receive an indication of a first changed event in the geomechanical data triggering a reconstruction of the geomechanical workflow, to identify one or more first geomechanical calculations depending from the first changed event and one or more second geomechanical calculations depending from the one or more first geomechanical calculations, and to reconstruct the geomechanical workflow such that the geomechanical workflow includes each of the first and second geomechanical calculations, a second set of program codes for instantiating a Calculation Manager Extension object configured to identify one or more third geomechanical calculations depending from the first changed event, wherein the reconstructed geomechanical workflow further includes the one or more third geomechanical calculations, wherein each of the first and second geomechanical calculations represents a geomechanical calculation unique to the Calculation Manager object, and each of the third geomechanical calculations represents a geomechanical calculation unique to the Calculation Manager Extension object” as recited in independent claims 1 and 10.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-5, 7-11 and 13-14 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


July 30, 2021


/HIREN P PATEL/Primary Examiner, Art Unit 2196